      Case 4:18-cv-06753-PJH Document 50 Filed 06/03/19 Page 1 of 6



 1 TAYLOR-COPELAND LAW
   James Q. Taylor-Copeland (SBN 284743)
 2 501 W. Broadway, Suite 800
   San Diego, CA 92101
 3 Tel: 619-400-4944
   Fax: 619-566-4341
 4 james@taylorcopelandlaw.com

 5
     [Proposed] Lead Counsel for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7
                 NORTHERN DISTRICT OF CALIFORNIA OAKLAND DIVISION
 8
                                             )   Case No. 4:18-cv-06753-PJH
 9 In re RIPPLE LABS INC. LITIGATION,        )
                                             )   CLASS ACTION
10 ____________________________________      )
                                             )   BRADLEY SOSTACK’S OPPOSITION TO
11 This Document Relates To:                 )   VLADI ZAKINOV, DAVID OCONER, AND
                                             )   ANVER GREENWALD’S MOTION FOR
12 ALL ACTIONS                               )   APPOINTMENT AS LEAD PLAINTIFF
                                             )   AND APPROVAL OF COUNSEL
13                                           )
                                                 DATE:        June 26, 2019
14                                               TIME:        9:00 a.m.
                                                 JUDGE:       Hon. Phyllis J. Hamilton
15                                               CTRM:        Courtroom 3 (3rd Floor)

16

17

18

19

20

21

22

23

24

25

26

27

28
         Case 4:18-cv-06753-PJH Document 50 Filed 06/03/19 Page 2 of 6



 1           Before this Court are two competing motions for appointment as lead plaintiff filed

 2 pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”). See ECF Nos. 36,

 3 45. On May 20, 2019, Mr. Sostack filed a timely Motion seeking to be appointed lead plaintiff.

 4 The only competing motion was filed by three individuals with a significantly smaller financial

 5 interest than Mr. Sostack: Vladi Zakinov, David Oconner, and Anver Greenwald (the “Greenwald

 6 Group”).

 7           The PSLRA governs the appointment of a lead plaintiff in securities class actions such as

 8 this one, and directs the Court to “adopt a presumption that the most adequate plaintiff . . . is the

 9 person” that “has the largest financial interest in the relief sought by the class” and “otherwise
10 satisfies the [adequacy and typicality] requirements of Rule 23.” 15 U.S.C. § 77z-1(a)(3)(B)(iii).

11 The PSLRA “provides in categorical terms that the only basis on which a court may compare

12 plaintiffs competing to serve as lead is the size of their financial stake in the controversy. Once it

13 determines which plaintiff has the biggest stake, the court must appoint that plaintiff as lead, unless

14 it finds that he does not satisfy the typicality or adequacy requirements.” In re Cavanaugh, 306

15 F.3d 726, 732 (9th Cir. 2002) (emphasis added).

16           Here, Mr. Sostack purchased over 128,000 XRP tokens in January 2018 for approximately
17 $300,000 worth of Bitcoin and USDT 1 and suffered over $100,000 in losses as a result of those

18 XRP transactions. See ECF No. 45-1, Declaration of James Taylor-Copeland (“Taylor-Copeland

19 Decl.”), Ex. A. Mr. Sostack’s XRP investment losses dwarf those of the Greenwald Group, who

20 between them invested less than $10,000 to acquire 9,788.365 XRP.                See ECF No. 37-2,

21 Declaration of Brian O. O’Mara (“O’Mara Decl.”), Ex. B. Mr. Sostack therefore “has the largest

22 financial interest in the relief sought by the class.” 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(bb).

23           Mr. Sostack also satisfies the requirements of Rule 23 of the Federal Rules of Civil

24 Procedure as he is an adequate representative with claims typical of other Class Members. The

25

26

27   1
    USDT, otherwise known as U.S. Dollar Tether, is a cryptocurrency that is purportedly backed by
   U.S. dollar (“USD”) reserves held by its issuer. Its value thus closely approximates that of USD.
28

         OPPOSITION TO GREENWALD GROUP’S MOTION FOR APPOINTMENT AS LEAD
                                   PLAINTIFF                                                           -1-
          Case 4:18-cv-06753-PJH Document 50 Filed 06/03/19 Page 3 of 6



 1 Court should thus grant Mr. Sostack’s motion in its entirety, appoint Mr. Sostack as lead plaintiff,

 2 and approve his selection of Lead Counsel. In re Cavanaugh, 306 F.3d 726, 730 (9th Cir. 2002).

 3 I.         MR. SOSTACK IS THE MOST ADEQUATE PLAINTIFF

 4            The PSLRA requires a court to adopt a rebuttable presumption that “the most adequate

 5 plaintiff. . . is the person or group of persons that . . . has the largest financial interest in the relief

 6 sought by the class.” 15 U.S.C. § 77z-1(a)(3)(B)(iii). Courts “typically equate ‘largest financial

 7 interest’ with the losses suffered or amount of potential recovery.” Mohanty v. Bigband Networks,

 8 Inc., No. C 07-5101, 2018 U.S. Dist. LEXIS 32764, at *12 (N.D. Cal. Feb.14, 2008); see also

 9 Zhamukhanov v. AcelRx Pharms., Inc., No. 14-cv-04416-LHK, 2015 U.S. Dist. LEXIS 22180, at
10 *9 (C.D. Cal. Feb. 24, 2015) (“District courts have equated financial interest with actual economic

11 losses suffered”); Richardson v. TVIA, Inc., No. C 06 06304 RMW, 2007 U.S. Dist. LEXIS 28406,

12 at *13-14 (N.D. Cal. Apr. 16, 2015) (“the approximate losses suffered [is] most determinative in

13 identifying the plaintiff with the largest financial loss”).

14            The chart below demonstrates that Mr. Sostack has by far the largest financial interest in
15 this litigation. Mr. Sostack invested over thirty times the amount invested by the entire Greenwald

16 Group and sustained over fifty times the losses sustained by that group.

17       Movant             XRP        Tokens Approximate Investment 2               Approximate Losses
18                          Acquired
19       Bradley Sostack    128,978.88           $307,705.00                         $118,104.00
20       Greenwald          9,788.365            $9810.5                             $2,303.25
21       Group
22       Vladi Zakinov      518                  $635.00                             $401.00 3
23       David Oconer       115                  $147.50                             $95.75
24       Anver Greenwald    9155.365             $9028.00                            $2,207.50
25

26   2
     Where an investor bought or sold XRP with Bitcoin, the approximate USD value of those trades
   was  calculated by using the historical price of Bitcoin in USD on the date of that transaction. See
27 https://coinmarketcap.com/currencies/bitcoin/.
   3
     Where an investor continues to hold XRP, their losses are approximated by deducting the
28 approximate   market value of their XRP from the consideration paid for that XRP.
          OPPOSITION TO GREENWALD GROUP’S MOTION FOR APPOINTMENT AS LEAD
                                    PLAINTIFF                                                               -2-
       Case 4:18-cv-06753-PJH Document 50 Filed 06/03/19 Page 4 of 6



 1 II.      MR. SOSTACK SATISFIES THE REQUIREMENTS OF RULE 23

 2          As demonstrated in his opening brief, Mr. Sostack meets the typicality and adequacy

 3 requirement of Rule 23. See Dkt. No. 45 at 4. Mr. Sostack satisfies the typicality requirement

 4 because he seeks the same relief and advances the same legal theories as other Class members. See

 5 Cavanaugh, 306 F.3d at 730; McCracken v. Edwards Lifesciences Corp., No. 8:13-CV-1463-JLS

 6 (RBNx), 2014 U.S. Dist. LEXIS 2147, at *10 (C.D. Cal. Jan. 8, 2014) (finding typicality

 7 requirement met when the proposed lead plaintiff’s “claims are based on the same legal theory and

 8 arise from the same events and course of conduct as the proposed class’s claims”). Like all other

 9 Class members, Mr. Sostack sustained losses as a result of his investment in the unregistered XRP
10 security. Wong v. Arlo Technologies, Inc., No. 19-cv-00372-BLF, 2019 WL 2010706 (N.D. Cal.

11 May 6, 2019) (“like all other members of the purported class, [movant] purchased or acquired Arlo

12 stocks . . . during the relevant time period and suffered accompanying losses.”).

13          Mr. Sostack similarly satisfies the adequacy requirement because his claims and interests
14 are perfectly aligned with those of the Class. No antagonism exists between his interests and those

15 of the absent Class members. See Feyko v. Yuhe Int’l Inc., No. CV 11-05511 DDP (PJWx), 2012

16 U.S. Dist. LEXIS 28040, at *8 (C.D. Cal. Mar. 2, 2012) (finding adequacy element “satisfied

17 where the lead plaintiff’s . . . interests are not antagonistic to those of the class”). Mr. Sostack is

18 not subject to unique defenses and is not aware of any conflicts between his claims and those

19 asserted on behalf of the putative class.

20          As the movant with the largest financial losses, Mr. Sostack is the presumptive lead
21 plaintiff. Having also satisfied the requirements of Rule 23, Mr. Sostack’s motion should be

22 granted and the Greenwald Group’s competing motion for lead plaintiff should be denied.

23 III.     SOSTACK’S SELECTION OF COUNSEL SHOULD BE APPROVED
24          The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject to
25 the Court’s approval. See 15 U.S.C. §77z-1(a)(3)(B)(v). The Court should not disturb the lead

26 plaintiff’s choice of counsel unless it is necessary to protect the interests of the class. See In re

27 Cohen, 586 F.3d 703, 711-12 (9th Cir. 2009) (“if the lead plaintiff has made a reasonable choice

28

         OPPOSITION TO GREENWALD GROUP’S MOTION FOR APPOINTMENT AS LEAD
                                   PLAINTIFF                                                           -3-
       Case 4:18-cv-06753-PJH Document 50 Filed 06/03/19 Page 5 of 6



 1 of counsel, the district court should generally defer to that choice”); Cavanaugh, 306 F.3d at 732-

 2 35.

 3          Here, Mr. Sostack has selected Taylor-Copeland Law as Lead Counsel in this case. Taylor-

 4 Copeland Law is a boutique litigation firm that has unique experience litigating cryptocurrency

 5 cases arising under the securities laws and has been involved in the instant case since its inception.

 6 Id. Taylor-Copeland Law was one of the first firms in the country to focus on blockchain and

 7 cryptocurrency litigation and is at the forefront of this rapidly developing area of law. It is focused

 8 on representing aggrieved investors and cryptocurrency users, is currently prosecuting three

 9 additional securities class actions on behalf of aggrieved initial coin offering investors and is Co-
10 Lead Counsel in the Centra Tech securities litigation pending in the Southern District of Florida.

11 Id. Mr. Sostack’s counsel is competent, experienced, and qualified to represent the putative class.

12 Accordingly, Taylor-Copeland Law should be appointed as Lead Counsel.

13 IV.      CONCLUSION
14          Mr. Sostack has satisfied each of the PSLRA’s requirements for appointment as lead
15 plaintiff and is the most adequate Plaintiff. As such, Mr. Sostack respectfully requests that the

16 Court grant his motion for appointment as lead plaintiff and deny the Greenwald Group’s

17 competing motion.

18   DATED: June 3, 2019                             Respectfully submitted,

19

20

21                                                   s/James Taylor-Copeland
                                                     James Q. Taylor-Copeland (SBN 284743)
22                                                   TAYLOR-COPELAND LAW
                                                     501 W. Broadway, Suite 800
23                                                   San Diego, CA 92101
                                                     Tel: 619-400-4944
24                                                   Fax: 619-566-4341

25

26

27

28

       OPPOSITION TO GREENWALD GROUP’S MOTION FOR APPOINTMENT AS LEAD
                                 PLAINTIFF                                                             -4-
      Case 4:18-cv-06753-PJH Document 50 Filed 06/03/19 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that on June 3, 2019, I authorized the electronic filing of the foregoing with

 3 the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4 e-mail addresses denoted on the attached Electronic Mail Notice List, and I hereby certify that I

 5 caused to be mailed the foregoing document or paper via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7         I certify under penalty of perjury that the foregoing is true and correct. Executed on June

 8 3, 2019.

 9
10

11                                                  s/James Taylor-Copeland
                                                    James Q. Taylor-Copeland (SBN 284743)
12                                                  TAYLOR-COPELAND LAW
                                                    501 W. Broadway, Suite 800
13                                                  San Diego, CA 92101
                                                    E-mail: james@taylorcopelandlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       OPPOSITION TO GREENWALD GROUP’S MOTION FOR APPOINTMENT AS LEAD
                                 PLAINTIFF                                                             -5-
